department of the treasury internal_revenue_service wabhington c dec ft se tep rtl tax exempt and covennhentientities division ‘uniform issue list taxpayer ssn control number lenend taxpayer iraa - to financial_institution b - account c financial_institution do amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date in which you have applied for a waiver of the 60-day rollover cequicement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount i from your individual retirement secount sra a maintained with financial_institution b ‘the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of distribution of amount fort ira a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to the error of financial_institution d which erroneously deposited amount i in account c a non-ira account amount remains in account c and has ‘oot been used for any purpose _ she withdrew amount j from faxpayer maintained jra a an individual_retirement_account under sec_408 of the code taxpayer represents that on december ira a on the same day taxpayer aticmpted to deposit amount into an ira with financial_institution d taxpayer completed a signature card to purchase a certificate of deposit cd to be held by account c the signature card for such cd indicated it was an tra however account c was anon-ira accounl taxpayer instructed an employee of financial_institution d to deposit amount in an ra an employee for financial_institution d deposited amount into account c believing it was an ira acoount taxpayer noticed the error when she received a form 1099-r showing a distribution from ira a of amount the form 1099-r was received after expiration of the 60-day rotlover period of sec_408 of the code financial_institution d has acknowledged the error in writing based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 d with respect to the distribution of amount scotion d of the code provides thet except as otherwise provided in sec_408 any amount_paid or distributed out af an ira shall be included in gross_income by the payer or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual far whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individeal not later than the day after the day on which the individual receives the payment or distribution o gi the entire amount received including money and any other_property is paid into an eligible tetirement plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amaunt received which is includible in gross_income determined without regatd to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 43xa received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt euch individual received any other amount described in sec_408 from an ira which was not includible ia gross_income beceuse of the application of sec_408 sec_408 3xd of the code provides a sirailar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the go-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster of other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 3x of the code rev_proc lr b janvary provides that in determining whether to grant a waiver of the 60-day rollover requirement purswant to sec_408 d the service will consider all relevant facts and circumstances including ‘errors coramitted by a financial_institution inability to complete a rollover duc to death disebitity hospitalization incarceration restrictions imposed by a foreign_country ‘of postell ercor the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘the information presented and the documentation submitted by taxpayer is consistent with her assestion that his failure to accomplish a timely roliover of amount was due to the error of financial_institution d whose actions mistakenly resulted in the deposit of amount into account c non-ira account ‘therefore pursuant to code sec_408 3x d the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer ig granted a period of days from the issuance of this letter_ruling to contribute apiount into a rotlover ira provided all other requirements of sec_408 ‘except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 ‘no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may he applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact de at sincerely yours cop bfanta vlthar manager employee_plans techoical group enclosures deleted copy of this letter notice of intention ta disclase notice
